DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.
Claims 1, 3-4, 6, 9, 11-12, 14, and 17-26 are pending.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-9, 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, and 13 of US Patent No. 10,721,731 in view  in view of Nayeb Nazar et al. (US Pub. No. 2011/0249578).
Instant Application
US Patent No. 10,721,731
Claim 1
Claim 1
A method performed by a wireless device in a wireless communication system, the method comprising:
Receiving, from the network, an uplink resource configuration on the at least one periodic uplink transmission occasion;






Transmitting, to a network a request message, wherein the request message comprises timing information for at least one periodic uplink transmission occasion.









Storing the uplink resource configuration to be maintained after receiving the message;

performing the uplink transmission to the network on the at least one periodic uplink transmission occasion based on the uplink resource configuration.


receiving, from a base station, a semi-persistent scheduling (SPS) resource configuration comprising one or more parameters for SPS resources, the one or more parameters comprising an SPS scheduling interval of the SPS resources:
transmitting, to the base station, a first message comprising a first parameter informing a first SPS timing for a specific logical channel;
after transmitting, to the base station, the first message comprising the first parameter informing the first SPS timing, determining that the first SPS timing 
transmitting, to the base station, a second message comprising a second parameter informing the second SPS timing upon a change of the first SPS timing: and 
performing an uplink transmission to the base station based on the SPS scheduling interval.

wherein the first parameter and the second parameter are different from the one or more parameters of the SPS configuration.



US Patent No. 10,721,731 does not teach entering a connected mode and transmit a request message while in the connected mode, and the uplink is an uplink shared channel (PUSCH).
However, in the same field of endeavor, Anderson discloses entering a connected mode and transmit a request message while in the connected mode 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in entering a connected mode and transmit a request message while in the connected mode, and the uplink is an uplink shared channel (PUSCH).
The motivation would have been for resource efficiency (paragraph 351).
US Patent No. 10,721,731 does not teach receiving a radio resource control (RRC) connection release comprising an uplink resource configuration for an uplink transmission on the at least one periodic uplink transmission occasion.
	However, in the same field of SPS, Kaloxylos discloses receiving a radio resource control (RRC) connection release comprising an uplink resource configuration for an uplink transmission on the at least one periodic uplink transmission occasion (paragraph 64: RRC connection release message to cluster head/UE 101a including SPS scheduling information).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in US Patent No. 10,721,731 receiving a radio resource control (RRC) connection release comprising an uplink resource configuration for an uplink transmission on the at least one periodic uplink transmission occasion.
	The motivation would have been to cause an UE to become idling (paragraph 64).

	In the same field of SPS, Nazar discloses wherein the at least one periodic uplink transmission occasion is valid at a specific cell based on a reception of the uplink resource configuration (paragraph 130: WTRU is configured with SPS grant for at least one serving cell).
 	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement wherein the at least one periodic uplink transmission occasion is valid at a specific cell based on a reception of the uplink resource configuration.
	The motivation would have been for uplink transmission on assigned resource of the serving cell (paragraph 130).
Claim 9 is rejected similarly as claim 1 above. US Patent No. 10,721,731 teaches a wireless device comprising a transceiver, a memory, and at least one processor.
Regarding claims 6 and 14, US Patent No. 10,721,731’s claim 1 further teaches the limitations of claims 6 and 14.
Claims  3, 11, 17, 18, 21-23, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 13 of US Patent No. 10,721,731 in view of Anderson et al. (US Pub. No. 2013/0163532) in view of Kaloxylos et al. (US Pub. No. 2018/0077676) ) in view of Nayeb Nazar et al. (US Pub. No. 2011/0249578) in view of Le (US Pub. No. 2016/0282148).
claims 3 and 11, all limitations of claims 1 and 9 are disclosed above. US Patent No. 10,721,731 does not teach but Le teaches the timing information is related with a timing of a starting uplink transmission occasion among the at least one periodic uplink transmission occasion (paragraphs 110, 118: adjusting/starting time-interval, starting subframe). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention before the effective filing date of the invention to implement in US Patent No. 10,721,731 the timing information is related with a timing of a starting uplink transmission occasion among the at least one periodic uplink transmission occasion. The motivation would have been for synchronization.
Regarding claims 17  and 22, all limitations of claims 1 and 9 are disclosed above. Kaloxylos discloses RRC connection release message in claims 1 and 9. US Patent No. 10,721,731  does not teach but Le further teaches the message further comprises an interval of the at least one periodic uplink transmission occasion and a radio network temporary identifier (RNTI) related to the at least one periodic uplink transmission occasion (paragraph 107 and Table 1). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention before the effective filing date of the invention to implement in US Patent No. 10,721,731 the message further comprises an interval of the at least one periodic uplink transmission occasion and a radio network temporary identifier (RNTI) related to the at least one periodic uplink transmission occasion. The motivation would have been for SPS transmission in cell.
claims 18 and 23, all limitations of claims 1 and 9 are disclosed above. Kaloxylos discloses RRC connection release message in claims 1 and 9.  US Patent No. 10,721,731 does not teach but Anderson discloses message further comprises a physical uplink control channel (PUCCH) configuration (paragraphs 20-22).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in US Patent No. 10,721,731 message further comprises a physical uplink control channel (PUCCH) configuration.
The motivation would have been for CSI report or SR for data on PUSCH (paragraph 21).
Regarding claims 21 and 26, all limitations of claims 1 and 9 are disclosed above. US Patent No. 10,721,731 does not teach but Nazar discloses the uplink resource configuration comprises information informing the specific cell for which the at least one periodic uplink transmission occasion is valid (paragraph 130: WTRU is configured with SPS grant for one serving cell).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in US Patent No. 10,721,731 the uplink resource configuration comprises information informing the specific cell for which the at least one periodic uplink transmission occasion is valid.
The motivation would have been for uplink transmission on assigned resource of the serving cell (paragraph 130).
Claims 4 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 13 of US Patent No. 10,721,731 in view of  in view of Wang et al. (US Pub. No. 2016/0270093).
Regarding claims 4 and 12, all limitations of claims 1 and 9 are disclosed above. US Patent No. 10,721,731 does not teach but Wang discloses receiving information for a timing offset related with a timing of a starting uplink transmission occasion among the at least one periodic uplink transmission occasion (paragraphs 70, 86, and 87: new SPS interval is offset from the original SPS interval).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in US Patent No. 10,721,731  receiving information for a timing offset related with a timing of a starting uplink transmission occasion among the at least one periodic uplink transmission occasion.
The motivation would have been for SPS transmission synchronization.
Claims 19, 20, 24, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 13 of US Patent No. 10,721,731 in view of Anderson et al. (US Pub. No. 2013/0163532) in view of Kaloxylos et al. (US Pub. No. 2018/0077676) ) in view of Nayeb Nazar et al. (US Pub. No. 2011/0249578)
in view of Lim et al. (US Pub. No. 2017/0071010) with foreign priority document KR 10-2015-0126556 cited in parallel.
Regarding claims 19 and 24, all limitations of claims 1 and 9 are disclosed above. US Patent No. 10,721,731 does not teach but Lim discloses the at least one periodic uplink transmission occasion is used for data of a specific logical channel configured by the network (paragraph 24 and 61, 65).

The motivation would have been SPS data on PUSCH.
Regarding claims 20 and 25, all limitations of claims 19 and 24 are disclosed above. US Patent No. 10,721,731 does not teach but Lim discloses the request message further comprises an amount of uplink data available for the specific logical channel (paragraph 26: Buffer status report).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in US Patent No. 10,721,731 the request message further comprises an amount of uplink data available for the specific logical channel.
The motivation would have been for uplink scheduling.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art before the effective filing date of the invention to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 11, 17, 18, 21-23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le (US Pub. No. 2015/0282148) in view of Anderson et al. (US .
Regarding claims 1 and 9, Le discloses a method performed by a wireless device in a wireless communication system, the method wireless device (see figure 3) comprising:
a transceiver (figure 3 receiver 302 and transmitter 308); 
a memory (figure 3 memory 310); and
at least one processor (figure 3 processor 306) operatively coupled to the transceiver and the memory,
wherein the at least one processor is configured to:
control the transceiver to transmit, to a network, a request message for requesting periodic scheduling of uplink resources (figure 7 step 706: paragraphs 6 and 109: request to reconfigure uplink semi-persistent scheduling) wherein the request message comprises timing information for at least one periodic uplink transmission occasion (figure 7 step 704 and paragraph 108, 118: time-interval parameter, interval change, etc.) 
	receiving, from the network, a message comprising an uplink resource configuration for an uplink transmission on the at least one periodic uplink transmission occasion (figure 7 step 714; paragraph 117: reconfigure uplink SPS or paragraph 107: uplink SPS configuration); 
	storing the uplink resource configuration to be maintained after receiving the message (figure 7 step 715; paragraph 117: UE stores in-order-to/and implement the reconfigured uplink SPS)

Le does not teach does not teach entering a connected mode and transmit a request message while in the connected mode, and the uplink is an uplink shared channel (PUSCH).
However, in the same field of endeavor, Anderson discloses entering a connected mode and transmit a request message while in the connected mode (paragraphs 21, 30, 351), and semi-persistent scheduling/reconfiguring maybe used to assign periodically PUSCH resource for transmission of uplink data (paragraph 300).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in entering a connected mode and transmit a request message while in the connected mode, and the uplink is an uplink shared channel (PUSCH).
The motivation would have been for resource efficiency (paragraph 351).
Le does not teach a radio resource control (RRC) connection release for SPS.
	However, in the same field of SPS, Kaloxylos discloses a radio resource control (RRC) connection release for SPS scheduling (paragraph 64: RRC connection release message to cluster head/UE 101a including SPS scheduling information).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Le a radio resource control (RRC) connection release for SPS.

	Le does not teach wherein the at least one periodic uplink transmission occasion is valid at a specific cell based on a reception of the uplink resource configuration.
	In the same field of SPS, Nazar discloses wherein the at least one periodic uplink transmission occasion is valid at a specific cell based on a reception of the uplink resource configuration (paragraph 130: WTRU is configured with SPS grant for at least one serving cell).
 	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Le wherein the at least one periodic uplink transmission occasion is valid at a specific cell based on a reception of the uplink resource configuration.
	The motivation would have been for uplink transmission on assigned resource of the serving cell (paragraph 130).

Regarding claims 3 and 11, all limitations of claims 1 and 9 are disclosed above. Le further teaches the timing information is related with a timing of a starting uplink transmission occasion among the at least one periodic uplink transmission occasion (paragraphs 110, 118: adjusting/starting time-interval, starting subframe).
Regarding claims 17  and 22, all limitations of claims 1 and 9 are disclosed above. Le and Kaloxylos combination discloses RRC connection release message in claims 1 and 9. Le further teaches the message further comprises an interval of the at least one periodic uplink transmission occasion and a radio network temporary identifier 
Regarding claims 18 and 23, all limitations of claims 1 and 9 are disclosed above. Le and Kaloxylos combination discloses RRC connection release message in claims 1 and 9.  Le does not teach but Anderson discloses message further comprises a physical uplink control channel (PUCCH) configuration (paragraphs 20-22).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Le message further comprises a physical uplink control channel (PUCCH) configuration.
The motivation would have been for CSI report or SR for data on PUSCH (paragraph 21).
Regarding claims 21 and 26, all limitations of claims 1 and 9 are disclosed above. Le does not teach but Nazar discloses the uplink resource configuration comprises information informing the specific cell for which the at least one periodic uplink transmission occasion is valid (paragraph 130: WTRU is configured with SPS grant for one serving cell).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Le the uplink resource configuration comprises information informing the specific cell for which the at least one periodic uplink transmission occasion is valid.
The motivation would have been for uplink transmission on assigned resource of the serving cell (paragraph 130).

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le (US Pub. No. 2016/0282148) in view of Anderson et al. (US Pub. No. 2013/0163532) in view of Kaloxylos et al. (US Pub. No. 2018/0077676) in view of Nayeb Nazar et al. (US Pub. No. 2011/0249578) in view of Wang et al. (US Pub. No. 2016/0270093).
Regarding claims 4 and 12, all limitations of claims 1 and 9 are disclosed above. Le does not teach but Wang discloses receiving information for a timing offset related with a timing of a starting uplink transmission occasion among the at least one periodic uplink transmission occasion (paragraphs 70, 86, and 87: new SPS interval is offset from the original SPS interval).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Le receiving information for a timing offset related with a timing of a starting uplink transmission occasion among the at least one periodic uplink transmission occasion.
The motivation would have been for SPS transmission synchronization.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le (US Pub. No. 2016/0282148) in view of Anderson et al. (US Pub. No. 2013/0163532) in view of Kaloxylos et al. (US Pub. No. 2018/0077676) in view of Nayeb Nazar et al. (US Pub. No. 2011/0249578) in view of Wang et al. (US Pub. No. 2016/0270093) in view of Lim et al. (US Pub. No. 2017/0071010) with foreign priority document KR 10-2015-0126556 cited in parallel.
Regarding claims 6 and 14, all limitations of claims 1  and 9 are disclosed above. Le further teaches transmitting, to the network, a first message comprising a first 
 	Le does not teach but Wang discloses after transmitting the first message comprising the first parameter informing the first SPS timing to the network, determining that the first SPS timing needs to be changed to a second SPS timing for the logical channel; and transmitting, to the network, a second message comprising a second parameter informing the second SPS timing upon a change of the first SPS timing (paragraph 70: new SPS interval is offset from the previous timing interval).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Le after transmitting the first message comprising the first parameter informing the first SPS timing to the network, determining that the first SPS timing needs to be changed to a second SPS timing for the logical channel; and transmitting, to the network, a second message comprising a second parameter informing the second SPS timing upon a change of the first SPS timing.
The motivation would have been for timing interval change.
Le does not explicitly teach SPS information for a specific logical channel.
	However, in the same field of endeavor, Lim discloses after receiving an SPS configuration from a base station, an UE transmits a buffer status report (BSR) include a specific logical channel (LCID) to the base station (figures 2 and 4: LCID; paragraphs rd paragraph down, page 10 last paragraph, page 16 1st and 2nd paragraphs).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Le information for a specific logical channel.
	The motivation would have been to inform the base station of a logical channel that is to be transmitted through the SPS allocation (paragraph 65).
 
Claims 19, 20, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le (US Pub. No. 2016/0282148) in view of Anderson et al. (US Pub. No. 2013/0163532) in view of Kaloxylos et al. (US Pub. No. 2018/0077676) in view of Nayeb Nazar et al. (US Pub. No. 2011/0249578) in view of Lim et al. (US Pub. No. 2017/0071010) with foreign priority document KR 10-2015-0126556 cited in parallel.
Regarding claims 19 and 24, all limitations of claims 1 and 9 are disclosed above. Le does not teach but Lim discloses the at least one periodic uplink transmission occasion is used for data of a specific logical channel configured by the network (paragraph 24 and 61, 65).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Le the at least one periodic uplink transmission occasion is used for data of a specific logical channel configured by the network.
The motivation would have been SPS data on PUSCH.
claims 20 and 25, all limitations of claims 19 and 24 are disclosed above. Le does not teach but Lim discloses the request message further comprises an amount of uplink data available for the specific logical channel (paragraph 26: Buffer status report).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Le the request message further comprises an amount of uplink data available for the specific logical channel.
The motivation would have been for uplink scheduling.
Response to Arguments
Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive. 
In page 8 of Remark, regarding Double Patenting rejection, the Applicant argues that Kim does not teach “storing the uplink resource configuration to be maintained.” Examiner notes that US Patent No. 10,721,731 teaches the claimed limitation since the wireless device stores the SPS configuration assigned from the base station in order to implement the SPS configuration.
In page 9 of Remark, regarding Double Patenting rejection, the Applicant argues that Kaloxylos fails to teach “wherein the at least one periodic uplink transmission occasion is valid at a specific cell based on a reception of the uplink resource configuration.” Examiner notes that a newly discovered reference, Nazar, teaches the claimed limitation. Thus, the argument is moot.
	In page 10 of Remark, the Applicant argues that Lim not properly constitute prior art with respect to the pending claims.” Examiner respectfully disagrees.

In page 11 of Remark, regarding 103 rejection, the Applicant argues that Kim does not teach “storing the uplink resource configuration to be maintained.” Examiner notes that Le teaches the claimed limitation since the wireless device stores the SPS configuration assigned from the base station in order to implement the SPS configuration.
In page 9 of Remark, regarding 103 rejection, the Applicant argues that Kaloxylos fails to teach “wherein the at least one periodic uplink transmission occasion is valid at a specific cell based on a reception of the uplink resource configuration.” Examiner notes that a newly discovered reference, Nazar, teaches the claimed limitation. Thus, the argument is moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US Pub. No. 2014/0241319) discloses SPS activation allocated to Scell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TITO Q PHAM/           Examiner, Art Unit 2466      
                                                                                                                                                                                       /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466